 In the Matter of THE PEOPLE'S TELEPHONE CORPORATIONandBUTLERTELEPHONE WORKERS ASSOCIATION, LOCAL 101 OF THE FEDERATIONOF TELEPHONE `WORKERS OF PENNSYLVANIA (NFTW)Case No. U-R-1371.Decided July 16, 1946Henninger,Shumaker and Kiester, by Mr. ZenoHenninger,of But-ler,Pa., for the Company.Mr. Henry Jlaye,,,by _11r. d?^^aii^/er E/tvnan,of New York City,for the Federation.Marshalland McCandless,byMr.JavtnesE.Marshall,of Butler,Pa., for the Association.Mr. Bernard Dunau,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Butler Telephone Workers Associa-tion, Local 101 of the Federation of Telephone Workers of Pennsyl-vania (NFTW), herein called the Federation, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of The People's Telephone Corporation, Butler, Pennsyl-vania, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJoseph Lepie, Trial Examiner.The hearing was held at Butler,Pennsylvania, on May 6, 1946.The Company, the Petitioner, and theEmployees Association of People's Telephone Corporation, hereincalled the Association, appeared and participated.At the hearingthe latter's motion to intervene was granted.All parties were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto filebriefs with the Board.Upon the entire record in the case, the Board makes thefollowing:69 N. L.R. B., No. 68.540 THE PEOPLE'S TELEPHONE CORPORATIONFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY541The People's Telephone Corporation, a Pennsylvania corporation,is an independent public utility providing telephone service to thegreater portion of Butler County, Pennsylvania.During the year1945, the Company purchased equipment, material, and suppliesvalued at about $134,943, of which about 42 percent consisted of pur-chases delivered to it from points outside the Commonwealth of Penn-sylvania.During the same period of time, the gross revenue of theCompany amounted to about $588,754, of which about $58,351 wasderived from interstate toll calls.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDButler Telephone Workers' Association, Local 101 of the FederationofTelephoneWorkers of Pennsylvania, is a labor organization,affiliated with the National Federation of Telephone Workers, admit-ting to membership employees of the Company.Employees Association of People's Telephone Corporation is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Federation asthe exclusive bargaining representative of the Company's employeesuntil the Federation has been certified by the Board in an appropriateunit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Federation requests a unit consisting of all the. non supervisoryemployees of the Company's plant, traffic, commercial, accounting, andengineering departments.The Association seeks a unit comprising thenon-supervisory employees of the commercial, accounting, and en-gineering departments.The Company desires two units composed, onthe one hand, of the employees of the print and traffic departments,and, on the other, of the employees of the commercial, accounting, andengineering departments.There is also disagreement concerning in-clusions and exclusions of specific employees in the proposed units. 542DECISIONSOF NATIONALLABOR RELATIONS BOARDThe physical properties of the Company are confined to a relativelynarrow geographical area.Butler, the principal exchange, is anattended dial-type central office to which is attached Meridian, a non-attended sub-office.There are, in addition, 14 exchanges which arenon-attended dial-type central offices, at which there are customarilyno employees on duty. There is, lastly, the Emlenton exchange whichis a manually operated, magneto central office, at which there are cus-tomarily 6 telephone operators and a chief operator.In substantial conformity with the practice throughout the tele-phone industry, the Company is divided into five departments, plant,traffic, commercial, accounting, and engineering.The plant depart-ment constructs, removes, and maintains the physical equipment. Thetraffic department handles incoming and outgoing toll calls at theButler central office and local calls at the Emlenton central office.Thecommercial department deals directly with the Company's customersand the general public, and, in addition, prepares subscriber's bills,and receives and records payment. The accounting department keepsthe financial records.The engineering department prepares plans andestimates of changes in plant and equipment.The functions of eachof the departments are necessarily interwoven in order to achieve anoptimum efficiency.,There is no significant history of collective bargaining in theCompany.The Federation was formally organized on February 8,1946, after a 2-month period of organizational activity.The Associa-tion held informal organizational meetings in February 1946, tenta-tively adopted a constitution and by-laws on March 19, 1946, and con-cluded its formal organization on May 1, 1946.At the hearing, theAssociation stated that it admits to membership employees of thecommercial, accounting, and engineering departments only.The Company's personnel policies are centrally formulated by thegeneral manager and the Board of Directors.Hiring is done bydepartment heads after consultation with the general manager, anddischarge may be effected with or without consultation depending onthe situation.A uniform vacation, pension, and sick benefit policy ispursued throughout the Company regardless of departments.Prac-tically all employees are paid on an hourly basis.There are variationsin degree and types of skill required both within and between depart-ments, and there are variations in an undisclosed amount in wages paidto employees.All the employees of the commercial, accounting, andengineering departments work at the Butler central office on a regulardaytime schedule.Occasionally employees of the engineering depart-,Exclusive of supervisory employees, the Company employs about 86 employees ofwhich 39 are plant employees, 20 are traffic employees, 8 are commercial employees, 17are accounting employees, and 2 are engineering employees. THE PEOPLE'S TELEPHONE CORPORATION543ment are required to work in the field.All the traffic departmentemployees work at the Butler central office with the exception of thoseemployed at the Elnlenton central office.The plant departmentemployees work both at the Butler central office and in the field. Someof the plant and traffic department employees are required to work atnight, in order to provide round-the-clock telephone service.The compact nature of the Company's organization and the closeproximity in which its employees work give them a strong commonbond.Each of them must conform to the same pattern of personnelpolicy laid clown by the general manager.Such differences as existamongst the various employees are characteristic of differences notonly between departments but also within departments.They do notmilitate against the community of interest of all the employees in theircommon concern with wages, hours, and conditions of employment.It is this pervadiiig homogeneity which impels the conclusion that theemployees' right to self-organization and to collective bargaining canbemost effectively achieved in a unit comprising all the non-supervisory employees of the Company.We find, therefore, that thecompany-wide unit, inclusive of all departments, is appropriate.2There remains for consideration disputed categories of employees :Sepervi,nnor.s (Traffic Department):These individuals are assistantsto the Chief Operator, and, in her absence, act as the Chief Operator.They have authority to discipline subordinates by suspending themfrom work, and they can effectively recommend their discharge.Theyfall within our usual definition of supervisory employees and we shallexclude them from the unit.Service Representative (Non-Director):This individual negotiatessubscriber contracts, collects and adjusts bills, makes tollpro ratastudies, and assists in maintaining commercial department records.He is not a policy-making official, nor does he act in a confidentialcapacity to persons exercising managerial functions in the field oflabor relations.We shall include him in the unit.Seereta7y to the Commercial Manager:This individual performsthe usual secretarial duties incident to her position.The commercialmanager acts in a supervisory capacity to the employees within hisdepartment.Accordingly, we shall exclude his secretary as one act-ing in a confidential capacity to a person exercising managerial func-tions in the field of labor relations.We find that all employees in the Company's plant, traffic, com-mercial, accounting, and engineering departments, including the serv-SecMatter of West Coast Telephone Company,66 N. L. R. B. 1073 ;Matter of IllinoisConsolidated Telephone Company,61 N. L. R. B. 447 ;Matter of The Lorain TelephoneCompany,58 N. L. R. B. 478 ;Matter of Southern Bell Telephone Company,55 N. L. R. B.1058. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDice representative (non-director), but excluding the service representa-tive (director), secretary to the general manager, secretary to thecommercial manager, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.'V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employ-ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.Since the Association has stated that it admits to membership em-ployees of the commercial, accounting, and engineering departmentsonly, we shall exclude it from a place on the ballot, provided that,the Association shall be accorded a place on the ballot if, within 10days of its receipt of the Decision. and Direction of Election herein,it shall express in writing to the Regional Director a desire to parti-cipate in the election and a readiness to bargain on behalf of all theemployees in the appropriate unit designated in Section IV.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The People'sTelephone Corporation, Butler, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not work9Among the individuals specifically excluded from the appropriate unit are:president,general manager,treasurer, chief accountant,commercial manager,acting engineer, chiefoperators,supervisors,general foreman,plant superintendent,and maintenance supervisor. THE PEOPLE'S TELEPHONE CORPORATION545during said pay-roil period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byButler Telephone Workers Association, Local 101 of the Federationof Telephone Workers of Pennsylvania (NFTW), for the purposes ofcollective bargaining.701592-47-vol.69--36